 




Execution Version













--------------------------------------------------------------------------------







SECURITIES PURCHASE AGREEMENT
between
EMERGENT CAPITAL, INC.
and
BRENNAN OPPORTUNITIES FUND I LP
August 11, 2017













--------------------------------------------------------------------------------









4815-7181-3964v.5

--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page


ARTICLE IDEFINITIONS    1
1.1Definitions    1
ARTICLE IIPURCHASE AND SALE    5
2.1Agreement to Sell and Purchase    5
2.2Closing    5
2.3Deliveries    5
2.4Closing Conditions    6
ARTICLE IIIREPRESENTATIONS AND WARRANTIES    7
3.1Representations and Warranties of the Company    7
3.2Representations and Warranties of the Purchaser    10
ARTICLE IVOTHER AGREEMENTS OF THE PARTIES    13
4.1Transfer Restrictions    13
4.2Furnishing of Information    13
4.3Integration    14
4.4Securities Laws Disclosure; Publicity; Confidentiality    14
4.5Form D; Blue Sky Filings    14
4.6Shareholder Rights Plan    14
4.7Use of Proceeds    14
4.8Indemnification of Purchaser    14
4.9Listing of Common Stock    17
4.10Short Sales and Confidentiality After the Date Hereof    17
ARTICLE VMISCELLANEOUS    18
5.1Termination    18
5.2Fees and Expenses    18
5.3Entire Agreement    18
5.4Notices    18
5.5Amendments; Waivers    19
5.6Headings    19
5.7Successors and Assigns    19


4815-7181-3964v.5

--------------------------------------------------------------------------------







TABLE OF CONTENTS


Page




Page


5.8No Third-Party Beneficiaries    19
5.9Governing Law    19
5.10Survival    20
5.11Execution    20
5.12Severability    20
5.13Replacement of Shares    20
5.14Remedies    21
5.15Construction    21




SCHEDULE 1        Purchase and Sale of Securities






ii
4815-7181-3964v.5

--------------------------------------------------------------------------------






SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of August 11,
2017, by and between Emergent Capital, Inc., a Florida corporation (the
“Company”), and Brennan Opportunities Fund I LP (including its successors and
assigns, the “Purchaser”).
WHEREAS, the Company has authorized the sale and issuance of 12,500,000 shares
of common stock of the Company, par value $0.01 per share (the “Common Stock”);
and
WHEREAS, pursuant to the Indenture (as defined below), the Company has issued
$30,000,000 in aggregate principal amount of 8.5% Senior Notes due 2021 (“Senior
Notes”) and may issue up to an additional $10,000,000 in aggregate principal
amount of Senior Notes; and


WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to (i) issue and sell to the Purchaser, and the Purchaser
desires to purchase from the Company, the number of shares of Common Stock set
forth opposite the Purchaser’s name on Schedule 1 (collectively, the “Shares”)
and (ii) issue and sell to the Purchaser, and the Purchaser desires to purchase
from the Company Senior Notes in the principal amounts set forth on Schedule 1
(collectively, the “Notes”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:


4815-7181-3964v.5

--------------------------------------------------------------------------------






Article IDEFINITIONS

1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
“Affiliate” ” means, in respect of any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, the first Person. With respect to the Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as the Purchaser will be deemed to be an Affiliate
of the Purchaser.
“Applicable Law” means, with respect to any Person, all provisions of Law that
apply to such Person and such Person’s activities, assets and property.
“Board” means the Board of Directors of the Company.
“Claim” shall have the meaning ascribed to such term in Section 4.8(c).
“Claim Notice” shall have the meaning ascribed to such term in Section 4.8(c).
“Closing” means each closing of the purchase and sale of the Securities pursuant
to Section 2.2.
“Closing Date” means, with respect to each Closing, the Trading Day when all of
the Transaction Documents have been executed and delivered by the applicable
parties thereto, and all conditions precedent to the Purchaser’s obligations to
pay the Purchase Price and the Company’s obligations to deliver the Shares and a
Note have been satisfied or waived.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Common Stock” shall have the meaning ascribed to such term in the Recitals.
“Contract” means any written or oral contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, commitment or other arrangement or agreement.
“Control” means, in relation to any Person, where a Person (or Persons acting in
concert) has direct or indirect control (a) of the affairs of another Person,
(b) over more than 25% of the total voting rights conferred by all the issued
shares in the capital of another Person which are ordinarily exercisable in a
general meeting or (c) of a majority of the board of directors of another Person
(in each case whether pursuant to relevant governance documents, Contract or
otherwise) and “Controlled” shall be construed accordingly.
“Equitable Exceptions” means, with respect to the enforceability of any
obligation, that such obligation is subject to (a) applicable bankruptcy,
insolvency, moratorium, receivership, assignment for the benefit of creditors or
other similar state or federal laws affecting the rights and remedies of
creditors generally (including, without limitation,


2
4815-7181-3964v.5

--------------------------------------------------------------------------------





fraudulent conveyance or transfer laws) and judicially developed doctrines in
this area, such as equitable subordination and substantive consolidation of
entities and (b) equitable principles (whether considered in a proceeding in
equity or at law).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“GAAP” means U.S. generally accepted accounting principles, as in effect from
time to time.
“Governmental Authority” means any international, supranational or national
government, any state, provincial, local or other political subdivision thereof,
any entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any government authority, agency, department, board, commission or
instrumentality of the United States or another nation or jurisdiction, any
State of the United States or any political subdivision of any thereof, any
court, tribunal or arbitrator, or any self-regulatory organization.
“Indebtedness” means, without duplication, any of the following: (i) any
indebtedness for borrowed money or that is evidenced by notes, bonds, debentures
or similar instruments; (ii) all capitalized leases (to the extent required to
be capitalized pursuant to GAAP), letters of credit, and surety or other bonds
of the Company and its subsidiaries; (iii) all payment obligations under any
derivative or hedging agreements to which the Company or its subsidiaries are
party, other than any currency hedging agreements entered into in the ordinary
course of business; (iv) any guarantees by the Company or its subsidiaries of
the Indebtedness of any other Person; (v) obligations issued or assumed as the
deferred purchase price of property or services; (vi) accrued but unpaid
milestone payments; (vii) accrued but unpaid royalty obligations; (viii) asset
retirement obligations and similar obligations; (ix) obligations evidenced by
any securitization or factoring arrangements; and (x) any Indebtedness of the
type described in the foregoing clauses secured by a Lien on any asset or group
of assets of the Company or its subsidiaries.
“Indenture” means that certain Amended and Restated Indenture, dated as of July
28, 2017 by and between Wilmington Trust, National Association, as indenture
trustee and the Company.
“Judicial Authority” means any court, arbitrator, special master, receiver,
tribunal or similar body of any kind (including any Governmental Authority
exercising judicial powers or functions of any kind).
“Law” means any treaty, code, statute, law (including common law), rule,
regulation, convention, ordinance, Order, regulatory policy statement or similar
guidance, binding directive or decree of any Governmental Authority or Judicial
Authority.
“Legal Proceedings” means any judicial, administrative or arbitral claim,
action, complaint, hearing, petition, suit, mediation, litigation,
investigation, examination,


3
4815-7181-3964v.5

--------------------------------------------------------------------------------





inspection or other proceeding, at law or in equity, in any case, by or before a
Governmental Authority or Judicial Authority.
“Liabilities” means any and all Indebtedness, liabilities, obligations,
deficiencies, penalties, assessments, fines, claims, causes of action or other
losses, fees, costs or expenses, whether accrued or fixed, absolute or
contingent, matured or unmatured, due or to become due and whether arising under
any Order, Contract or otherwise.
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, or preemptive right.
“Material Adverse Effect” means any event, circumstance, change or effect that,
individually or in the aggregate, has, or is reasonably expected to have, a
material adverse effect on the assets, Liabilities, results of operations,
business or financial condition of a Person and its subsidiaries, taken as a
whole, or the ability of such Person to consummate the Transactions in a timely
manner; provided, however, that none of the following events, circumstances,
changes or effects, in and of itself or themselves, shall constitute (or be
taken into account in determining the occurrence of) a Material Adverse Effect:
(a) any change in general economic conditions or effects resulting from factors
generally affecting companies in the industry in which such Person conducts
business; (b) the announcement or performance of this Agreement or the
Transactions; (c) any change required by any change in law or accounting
standards or any change in the interpretation or enforcement of any of the
foregoing; or (d) the failure of the financial or operating performance of such
Person, such Person’s subsidiaries or such Person’s business to meet internal or
analyst projections, forecasts or budgets (or the projections, forecasts or
budgets of another Party hereto) for any period; provided, further, that with
respect to each of the exclusions in clauses (a) or (c) above, such exclusions
shall only apply to the extent that the effect of such change is not materially
more adverse with respect to such Person and its subsidiaries than the effect on
comparable businesses in the industry in which such Person and its subsidiaries
conduct business.
“Note” shall have the meaning ascribed to such term in the Recitals.
“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, award assessment, arbitration award, or order (including any consent
decree or cease and desist order) of any kind of any Governmental Authority or
Judicial Authority.
“Permit” means any consent, franchise, license, approval, authorization,
registration, certificate, certification or permit issued or granted by any
Governmental Authority.
“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company or
other entity
“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.


4
4815-7181-3964v.5

--------------------------------------------------------------------------------





“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of the date hereof by and between the Company and the Purchaser.
“Resolutions” shall have the meaning ascribed to such term in Section
2.4(b)(iv).
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
“SEC” means the Securities and Exchange Commission.
“SEC Reports” means all registration statements, prospectuses, reports,
schedules, forms, statements, and other documents (including exhibits and all
other information incorporated by reference) required to be filed or furnished
by the Company with or to the SEC since January 1, 2011.
“Securities” means collectively the Shares and the Notes.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Share Purchase Price” means the price per Share of $0.40.
“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.
“Third Party Notice” shall have the meaning ascribed to such term in Section
4.8(c).
“Trading Day” means a day on which the primary Trading Market of the Common
Stock is open for trading.
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the New York
Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the NASDAQ Global Select
Market, the NASDAQ Capital Market, the OTCQX and the OTCQB (or any of their
respective successors).
“Transaction Documents” means this Agreement, each Note, the Registration Rights
Agreement and the other agreements, documents and instruments to be delivered in
connection with the Transactions.
“Transactions” means each of the transactions and actions contemplated by this
Agreement and the other Transaction Documents.
“Trustee” means Wilmington Trust, National Association, as indenture trustee
under the Indenture.


5
4815-7181-3964v.5

--------------------------------------------------------------------------------






ARTICLE II    PURCHASE AND SALE

2.1    Agreement to Sell and Purchase. At each Closing, (i) the Company will
issue and sell to the Purchaser, and the Purchaser will purchase from the
Company, the number of Shares set forth opposite the Purchaser’s name on
Schedule 1 at the Share Purchase Price for the purchase price set forth opposite
the Purchaser’s name on Schedule 1 and (ii) Purchaser will purchase from the
Company, and the Company will issue and sell to the Purchaser, the Notes for the
purchase price equal to the face amount of such Notes set forth opposite the
Purchaser’s name on Schedule 1. The aggregate purchase price to be paid by the
Purchaser under this Section 2.1 is hereinafter referred to as the “Purchase
Price”.

2.2    Closing. On each Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company or its designee via wire transfer to the account as
specified in writing by the Company immediately available funds equal to the
applicable Purchase Price and the Company shall deliver to the Purchaser the
number of Shares as set forth on Schedule 1 and the other items set forth in
Section 2.3 issuable at each Closing. Upon satisfaction of the conditions set
forth in Sections 2.3 and 2.4, each Closing shall occur at the offices of Kelley
Drye & Warren LLP, 101 Park Avenue, New York, NY 10178, or such other location
as the parties shall mutually agree.

2.3    Deliveries.
(a)    On the date of this Agreement, the Company shall deliver or cause to be
delivered to the Purchaser or other applicable Person the Registration Rights
Agreement, duly executed by the Company.
(b)    On each Closing Date, the Company shall deliver or cause to be delivered
to the Purchaser or other applicable Person the following:
(i)    irrevocable instructions to the transfer agent for the Common Stock to
issue the Shares being purchased by the Purchaser in book entry form unless a
physical certificate is requested by the Purchaser, registered in the name of
the Purchaser as set forth on the Purchaser’s signature page;
(ii)    a secretary’s certificate, dated as of such Closing Date, certifying as
to (A) the incorporation and active status of the Company in the State of
Florida based upon a certificate issued by the Secretary of State of the State
of Florida as of a date within thirty (30) days of such Closing Date, (B) the
Resolutions, (C) the Articles of Incorporation of the Company, as amended to
date, certified as of a date within thirty (30) days of such Closing Date, and
(D) the Amended and Restated Bylaws of the Company, each as in effect as of such
Closing Date;
(iii)    a Note, duly executed by the Company; and
(iv)    such other documents relating to the Transactions as the Purchaser or
its counsel may reasonably request.


6
4815-7181-3964v.5

--------------------------------------------------------------------------------





(c)    On the date of this Agreement, the Purchaser shall deliver or cause to be
delivered to the Company the Registration Rights Agreement, duly executed by the
Purchaser.
(d)    On each Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:
(i)    the applicable Purchase Price by wire transfer to the account as
specified in writing by the Company;
(ii)    such other documents as the Trustee may require in connection with the
issuance of such Notes; and
(iii)    such other documents relating to the Transactions as the Company or its
counsel may reasonably request.

2.4    Closing Conditions.
(a)    The obligations of the Company hereunder in connection with each Closing
are subject to the following conditions being met:
(i)    the accuracy in all material respects when made and on such Closing Date
of the representations and warranties of the Purchaser contained herein;
(ii)    all obligations, covenants and agreements of the Purchaser under this
Agreement required to be performed at or prior to such Closing Date shall have
been performed; and
(iii)    the delivery by the Purchaser of the items set forth in Section 2.3(b)
of this Agreement.
(b)    The obligations of the Purchaser hereunder in connection with each
Closing are subject to the following conditions being met:
(i)    the accuracy in all material respects on such Closing Date of the
representations and warranties of the Company contained herein;
(ii)    all obligations, covenants and agreements of the Company under this
Agreement required to be performed at or prior to such Closing Date shall have
been performed;
(iii)    the delivery by the Company of the items required to be delivered to
the Purchaser set forth in Section 2.3(a) of this Agreement;
(iv)    the Board shall have approved the Transactions and shall have adopted
resolutions consistent therewith (the “Resolutions”); and


7
4815-7181-3964v.5

--------------------------------------------------------------------------------





(v)    there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

ARTICLE III    REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of each Closing Date to the
Purchaser as follows:
(a)    Existence; Good Standing. It is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own and operate its properties and to conduct
its business, as conducted and planned to be conducted as of the date hereof.
The state of residence or principal place of business of the Company is Florida.
(b)    Authority; Enforceability. It has the requisite corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents to which it is or shall be a party and to perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated herein
and therein. The execution and delivery by it of this Agreement and the other
Transaction Documents to which it is or shall be a party, the performance of its
obligations hereunder and thereunder, and the consummation by it of the
Transactions have been duly authorized by all requisite corporate action on its
part and no other corporate authorization or proceedings on its part is required
therefor. This Agreement and the other Transaction Documents to which it is or
shall be a party has been or shall be duly executed and delivered by it, as the
case may be, and, assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, constitutes the legal, valid and binding obligation
of the Company, enforceable against it in accordance with its terms, except for
the Equitable Exceptions.
(c)    Approvals. No notices are required to be delivered to, and, other than
the Resolutions, no approvals and consents are required to be obtained from, the
Board under: (i) Applicable Law; (ii) the organizational documents of the
Company; or (iii) any Contract to which the Company is a party in connection
with the execution and delivery by it of this Agreement and the other
Transaction Documents to which it is or shall be a party and the consummation of
the Transactions.
(d)    No Conflicts. Neither the execution, delivery or performance by the
Company of the Transaction Documents to which it is or shall be a party, nor the
consummation by the Company of the Transactions, does or shall violate, conflict
with, breach or constitute a default under, or shall violate, conflict with,
breach or constitute a default under (in each case, with or without the giving
of notice, the lapse of time or both) any of the provisions of: (i) any of the
organizational documents of the Company; (ii) any Contract; (iii) any Applicable
Law; or (iv) any Permit or Order or judgment applicable to the Company.
(e)    All Necessary Consents. Neither the execution, delivery or performance by
the Company of this Agreement and the other Transaction Documents to which it is
or shall


8
4815-7181-3964v.5

--------------------------------------------------------------------------------





be a party, nor the consummation by the Company of the Transactions, does or
will: (i) require the Company to obtain or make any consent, waiver, approval,
authorization, Order or Permit of, declaration, filing or registration with,
other action by, or notification to, any Governmental Authority or other
authority of any kind other than the written approval of the Florida Office of
Insurance Regulation; or (ii) require the consent, waiver, approval,
authorization, notification or action of, by or to (as applicable) any other
Person pursuant to the terms and conditions of any Contract in order to avoid
any breach, default, violation, termination, modification or prepayment
thereunder.
(f)    SEC Filings; Investment Company. The Company has timely filed with or
furnished to, as applicable, the SEC the SEC Reports. True, correct, and
complete copies of all SEC Documents are publicly available in the Electronic
Data Gathering, Analysis and Retrieval database of the SEC. The Company is not
an "investment company," as such term is defined in the Investment Company Act
of 1940, as amended.
(g)    Issuance of the Shares. The Shares to be issued to the Purchaser, when
issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.
(h)    Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchaser as contemplated hereby. The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Trading
Market.
(i)    Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. Other than as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.
(j)    Disclosure. All disclosure provided to the Purchaser regarding the
Company, its business and the Transactions furnished by or on behalf of the
Company with respect to the representations and warranties made herein are true
and correct in all material respects with respect to such representations and
warranties and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, and when taken as a
whole, not misleading.
(k)    No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any


9
4815-7181-3964v.5

--------------------------------------------------------------------------------





offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any Trading Market on which any
of the securities of the Company are listed or quoted.
(l)    No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Purchaser and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.
(m)    Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
Transactions. The Company further acknowledges that the Purchaser is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement or the other Transaction Documents and any advice
given by the Purchaser or any of its respective representatives or agents in
connection with this Agreement or the other Transaction Documents is merely
incidental to the Purchaser’s purchase of the Securities. The Company further
represents to the Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
Transactions by the Company and its representatives.
(n)    Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

3.2    Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of each Closing Date to the
Company as follows:
(a)    Existence; Good Standing. It is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to own and operate its properties and to conduct
its business, as conducted and planned to be conducted as of the date hereof.
The state of residence or principal place of business of the Purchaser is set
forth on Schedule 1.
(b)    Authority; Enforceability. It has the requisite limited partnership power
and authority to execute and deliver this Agreement and the other Transaction
Documents to which it is or shall be a party, to perform its obligations
hereunder and thereunder, and to consummate the Transactions. The execution and
delivery by it of this Agreement and the other Transaction Documents to which it
is or shall be a party, the performance of its


10
4815-7181-3964v.5

--------------------------------------------------------------------------------





obligations hereunder and thereunder, and the consummation by it of the
Transactions have been duly authorized by all requisite action on its part and
no other limited partnership authorization or proceedings on its part is
required therefor. This Agreement and each other Transaction Document to which
it is or shall be a party has been or shall be duly executed and delivered by
it, as the case may be, and, assuming the due authorization, execution and
delivery of this Agreement and such other Transaction Documents by the other
parties hereto and thereto, each constitutes or shall constitute the legal,
valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except for the Equitable Exceptions.
(c)    Approvals. No notices are required to be delivered to, and no approvals
and consents are required to be obtained from, the board of directors (or
similar governing body, as applicable) or partners or equity holders of the
Purchaser under: (i) Applicable Law; (ii) the organizational documents of the
Purchaser; or (iii) any Contract to which the Purchaser is a party in connection
with the execution and delivery by it of this Agreement and the other
Transaction Documents to which it is or shall become a party and the
consummation of the Transactions.
(d)    No Conflicts. Neither the execution, delivery or performance by the
Purchaser of the Transaction Documents to which it is or shall be a party, nor
the consummation by the Purchaser of the Transactions, does or shall violate,
conflict with, breach or constitute a default under, or shall violate, conflict
with, breach or constitute a default under (in each case, with or without the
giving of notice, the lapse of time or both) any of the provisions of: (i) any
of the organizational documents of the Purchaser; (ii) any Contract; (iii) any
Applicable Law; or (iv) any Permit or Order or judgment applicable to the
Purchaser.
(e)    All Necessary Consents. Neither the execution, delivery or performance by
the Purchaser of this Agreement and the other Transaction Documents to which it
is or shall be a party, nor the consummation by the Purchaser of the
Transactions, does or will: (i) require the Purchaser to obtain or make any
consent, waiver, approval, authorization, Order or Permit of, declaration,
filing or registration with, other action by, or notification to, any
Governmental Authority or other authority of any kind other than the written
approval of the Florida Office of Insurance Regulation; or (ii) require the
consent, waiver, approval, authorization, notification or action of, by or to
(as applicable) any other Person pursuant to the terms and conditions of any
Contract in order to avoid any breach, default, violation, termination,
modification or prepayment thereunder and to avoid the acceleration or
cancellation of any rights or obligations thereunder.
(f)    Own Account. The Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities for its own
account and not with a view to or for distributing or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has


11
4815-7181-3964v.5

--------------------------------------------------------------------------------





no arrangement or understanding with any other persons regarding the
distribution of such Shares (this representation and warranty not limiting the
Purchaser’s right to sell the Shares in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. The Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. The Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
(g)    Purchaser Status. At the time the Purchaser was offered the Securities,
it was, and at the date hereof it is, and on each date on which it receives the
Securities it will be, either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. The Purchaser was not organized for the purpose of acquiring the Securities
and is not required to be registered as a broker-dealer under Section 15 of the
Exchange Act.
(h)    Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
(i)    General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement. The Purchaser further
acknowledges that it, or its Affiliate, has a pre-existing relationship with the
Company such as (i) as a holder of currently outstanding securities of the
Company or (ii) another affiliation with the Company.
(j)    Brokers. No broker, finder, investment banker or other Person has been
engaged by the Purchaser that is entitled to any brokerage, finder’s or other
fee or commission from the Purchaser in connection with the transactions
contemplated herein.
(k)    Certain Trading Activities. The Purchaser has not, directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, engaged in any direct or indirect purchases or
sales in the securities of the Company (including, without limitation, any Short
Sales involving the Company’s securities) since the time that the Purchaser was
first contacted by the Company or any other Person regarding the transactions
contemplated hereunder, including the purchase of Securities pursuant to this
Agreement. The Purchaser covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any direct or
indirect purchases or sales in the securities of the Company (including, without
limitation, Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed by the Company in the manner set forth in
Section 4.4. The Purchaser has maintained, and covenants that until such time as
the transactions contemplated by this Agreement are


12
4815-7181-3964v.5

--------------------------------------------------------------------------------





publicly disclosed by the Company in the manner set forth in Section 4.4 the
Purchaser will maintain, the confidentiality of all disclosures made to it in
connection with the transactions contemplated hereunder (including the existence
and terms of such transactions). Notwithstanding the foregoing, if Purchaser is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of the Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of the Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. The Purchaser has maintained the confidentiality of
all disclosures made to it in connection with the transactions contemplated
hereunder (including the existence and terms of such transactions).
(l)    Access to Information. The Purchaser acknowledges that it has reviewed
the SEC Reports and the Transaction Documents and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospectus sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
Securities. Neither such inquiries nor any other investigation conducted by or
on behalf of the Purchaser or its representatives or counsel shall modify, amend
or affect the Purchaser’s right to rely on the truth, accuracy and completeness
of the SEC Reports and the Transaction Documents, and the Company’s
representations and warranties contained in the Transaction Documents.
The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereunder other than those specifically set forth in this
Section 3.2.

ARTICLE IV    OTHER AGREEMENTS OF THE PARTIES

4.1    Transfer Restrictions. The Purchaser acknowledges and understands that
(i) the Securities may only be disposed of in compliance with state and federal
securities laws and (ii) in connection with any transfer of Securities other
than pursuant to an effective registration statement or pursuant to an available
exemption from the registration requirements of the Securities Act (including
Rule 144), to the Company or to an Affiliate of the Purchaser or in connection
with a pledge as contemplated in this Section 4.1, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of the Purchaser under this


13
4815-7181-3964v.5

--------------------------------------------------------------------------------





Agreement. Any transfer or purported transfer of the Securities in violation of
this Section 4.1 shall be void.
The Purchaser agrees to the imprinting or notating, so long as is required by
this Section 4.1, of a legend on or to any of the Securities (and any
certificates or instruments representing the Securities) substantially as set
forth on Exhibit A hereto.
The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Purchaser may transfer
pledged or secured Shares to the pledgees or secured parties. Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Shares may reasonably request in
connection with a pledge or transfer of the Shares.

4.2    Furnishing of Information. As long as the Purchaser beneficially or
legally owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as the Purchaser owns Securities, but only until all
such Securities may be sold under Rule 144(b)(i) without regard to meeting the
requirements of Rule 144(c), if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Securities under Rule 144. The Company
will be deemed to have furnished such reports to the Purchaser if the Company
has filed such reports with the SEC using the SEC’s Electronic Data Gathering,
Analysis and Retrieval system and such reports are publicly available. The
Company further covenants that it will take such further action as the Purchaser
may reasonably request, all to the extent required from time to time to enable
the Purchaser to sell such Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144.

4.3    Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Purchaser or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

4.4    Securities Laws Disclosure; Publicity; Confidentiality. In accordance
with the requirements of the Exchange Act, the Company shall cause a Current
Report on Form 8-K relating to the sale of the Securities under this Agreement
to be transmitted to the SEC for filing, which Form 8-K shall be reasonably
acceptable to each Purchaser, disclose the material terms of the


14
4815-7181-3964v.5

--------------------------------------------------------------------------------





transactions contemplated hereby, and attach forms of the Transaction Documents
thereto. The Company and the Purchaser shall consult with each other in issuing
any other press releases with respect to the transactions contemplated
hereunder, and the Purchaser shall not issue any such press release or otherwise
make any such public statement without the prior written consent of the Company,
except if such disclosure is required by Applicable Law, in which case the
Purchaser shall promptly provide the Company with prior notice of such public
statement or communication.

4.5    Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company shall, on
or before each Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to qualify the
Securities for, sale to the Purchaser at such Closing and issuance to the
Purchaser pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of any such
action so taken to the Purchaser on or prior to such Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following each Closing Date.

4.6    Shareholder Rights Plan. No shareholder rights plan or similar plan or
arrangement is in effect.

4.7    Use of Proceeds. The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital and general corporate purposes.

4.8    Indemnification of Purchaser.
(a)    Indemnification. Subject to the provisions of this Section 4.8, the
Company will indemnify and hold the Purchaser and its respective officers,
directors, Affiliates, agents and employees (each, a “Purchaser Party”) harmless
from any and all out-of-pocket loss, Liability, claim, charge, assessed
interest, judgment, fine, penalty, damage, fee or expense (including reasonable
legal, consultant, accounting and other professional fees and expenses and
including any mitigation cost and any cost of determining that there has been a
breach under this Agreement or any other Transaction Document) (collectively,
“Losses”) incurred by such Purchaser Party resulting from (a) any breach of any
representation and warranty of the Company contained in this Agreement or in any
other Transaction Document or (b) any failure by the Company to perform any
covenant or agreement hereunder, under any other Transaction Document or under
any agreement contemplated hereby or thereby (unless such action is based upon a
breach of the Purchaser’s representations, warranties or covenants under the
Transaction Documents or any agreements or any violations by the Purchaser of
state or federal securities laws or any conduct by the Purchaser which
constitutes fraud, gross negligence, willful misconduct or malfeasance). For
purposes of determining the amount of Losses incurred with respect to a breach
of any representation or warranty contained in this Agreement, any other
Transaction Document or any certificate delivered pursuant to this Agreement or
any other Transaction Document, each such representation or warranty shall be
read without reference to “materiality” or a “Material Adverse Effect”
qualifier. The Purchaser Parties shall be third party beneficiaries of this
Section 4.8, each of whom may enforce the provisions of this Section 4.8.


15
4815-7181-3964v.5

--------------------------------------------------------------------------------





(b)    Limitations on Indemnification. In no event shall any Purchaser Party be
entitled to double recovery hereunder. If any circumstance constitutes a breach
of more than one representation, warranty or covenant, the Purchaser Party(ies)
shall only be entitled to recover once in respect of such circumstance. The
right to indemnification, recovery of Losses or any other remedy shall not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or any other Transaction Document or
each Closing Date, with respect to the accuracy or inaccuracy of or compliance
with any representation, warranty, covenant or agreement made by the Company, or
any other matter. The waiver of any condition based on the accuracy of any such
representation or warranty, or on the performance of or compliance with any such
covenant or agreement, shall not affect the right to indemnification, recovery
of Losses or any other remedy based on any such representation, warranty,
covenant or agreement. In no event shall the Company (and/or its Affiliates, or
any of its respective, members, directors, officers, employees, servants, agents
or attorneys) be liable to the Purchaser Parties for any consequential damages
whatsoever including without limitation, damages for loss of profits, loss of
business, loss of savings, business interruption, work stoppages, or other
indirect, special, consequential, punitive, or incidental damages arising out of
this Agreement, and on any theory of liability, even if it has been advised of
the possibility of such damages.
(c)    Procedures. If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, the
Purchaser Party shall promptly cause written notice (the “Third Party Notice”)
of the assertion of such Legal Proceeding to be forwarded to the Company. The
Company shall have the right, at its sole option and expense, by providing
written notice to the Purchaser Party, to (i) take control of the defense and
investigation of such Legal Proceeding, (ii) employ and engage attorneys of its
own choice (subject to the prior written approval of the Purchaser Party, such
approval not to be unreasonably withheld, conditioned or delayed) to handle and
defend the same, at the Company’s sole cost, risk and expense and (iii)
compromise or settle such Legal Proceeding, which compromise or settlement shall
be made only with the prior written consent of the Purchaser Party; provided,
that such consent shall not be required if such settlement (w) includes an
unconditional release of the Purchaser Party, (x) otherwise provides solely for
payment of monetary damages for which the Company shall be responsible and no
other form of relief or penalty, (y) shall not increase the tax liability of the
Purchaser Party for any taxable year or other taxable period and (z) does not
involve the admission of liability or wrongdoing on the part of the Purchaser
Party. The Purchaser Party shall, at the Company’s expense, cooperate in all
reasonable respects with the Company and its attorneys in the investigation,
trial and defense of such Legal Proceeding and any appeal arising therefrom, and
the Purchaser Party may, at its own cost, monitor and further participate in the
investigation, trial and defense of such Legal Proceeding and any appeal arising
therefrom. Notwithstanding the Company’s election to assume the defense of such
Legal Proceeding, the Purchaser Party shall have, upon giving prior written
notice to the Company, the right to employ one separate counsel and to
participate in the defense of such Legal Proceeding, and the Company shall bear
the reasonable fees, costs and expenses of such separate counsel for the
Purchaser Party if, but only if, the Purchaser Party shall have


16
4815-7181-3964v.5

--------------------------------------------------------------------------------





reasonably concluded in good faith that (x) an actual or potential conflict of
interest (including one or more legal defenses or counterclaims available to it
or to other Purchaser Parties that are different from or additional to those
available to the Company) makes it inappropriate in the reasonable judgment of
the Company (upon and in conformity with the advice of counsel) for the same
counsel to represent both the Purchaser Party and the Company or (y) the claim
seeks nonmonetary relief which, if granted, could materially and adversely
affect the Purchaser Party or its Affiliates. If the Company elects not to
defend against such Legal Proceeding, does not, within fifteen (15) days after
receipt of the Third Party Notice (or such earlier date, if the failure to
assume the defense by such earlier date would materially impair the ability of
the indemnified party to defend such Legal Proceeding), acknowledge in writing
its intent to assume the defense of such Legal Proceeding pursuant to this
Section 4.8(c), contests its obligation to indemnify the Purchaser Party in
connection with such Legal Proceeding, or fails to defend against such Legal
Proceeding with reasonable diligence, the Purchaser Party may defend against
such Legal Proceeding, in which cases the costs of defending such Legal
Proceeding shall constitute indemnifiable Losses under this Section 4.8, and the
Company shall have the right to participate therein at its own cost. If the
Purchaser Party defends any Legal Proceeding, then it shall keep the Company
regularly apprised of the status of the Legal Proceeding and the Company shall
reimburse the Purchaser Party for the reasonable expenses of counsel engaged by
the Purchaser Party to defend such Legal Proceeding upon submission of periodic
bills unless (A) the Company is asserting in good faith a bona fide contest to
its obligation to indemnify the Purchaser Party and (B) the Company deposits in
escrow in a manner and with and an escrow agent reasonably satisfactory to such
Purchaser Party all amounts that would have been payable to such Purchaser Party
under this sentence in the absence of such a contest as and when such amounts
would have been payable. In no event shall the Purchaser Party be entitled to
compromise or settle any Legal Proceeding without the prior written consent of
the Company, such consent not to be unreasonably withheld, conditioned or
delayed. If a claim for Losses (a “Claim”) is to be made by any Purchaser Party
not in connection with a Legal Proceeding instituted by a third party, such
Purchaser Party shall give written notice (a “Claim Notice”) to the Company
reasonably promptly after such Purchaser Party becomes aware of any fact,
condition or event giving rise to Losses for which indemnification may be sought
under this Section 4.8(c). If the Company notifies the Purchaser Party that it
does not dispute the Claim described in such Claim Notice, the Losses identified
in the Claim Notice shall be conclusively deemed a liability of the Company.
After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction, and the
time in which to appeal therefrom has expired, or a settlement shall have been
consummated, or the Purchaser Party and the Company shall have arrived at a
mutually binding agreement with respect to a Legal Proceeding hereunder, the
Purchaser Party shall forward to the Company notice of any sums due and owing by
the Company pursuant to this Agreement with respect to such matter and, unless
the Company in good faith disputes any such amounts, the Company shall promptly
pay such amounts.

4.9    Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on a Trading
Market, and to list, if


17
4815-7181-3964v.5

--------------------------------------------------------------------------------





applicable, effective upon each Closing, all of the Shares on such Trading
Market. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will include in such application
all of the Shares, and will take such other action as is necessary to cause all
of the Shares to be listed on such other Trading Market as promptly as possible.
The Company will take all action reasonably necessary to continue the listing
and trading of its Common Stock on a Trading Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Trading Market. The Company further agrees that if the
Common Stock is quoted on the OTCQX or OTCQB, it will use commercially
reasonable efforts to transfer the listing of the Common Stock to a national
securities exchange, as such term is recognized by the SEC, promptly after
eligibility requirements for such national securities exchange are met.

4.10    Short Sales and Confidentiality After the Date Hereof. The Purchaser
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it has executed or will execute any Short Sales during
the period after the time the Purchaser and/or the Company started discussing
the transactions contemplated in this Agreement and ending at the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.4. The Purchaser covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.4, the Purchaser will maintain, the
confidentiality of all disclosures made to it in connection with the
transactions contemplated hereunder (including the existence and terms of such
transactions). Notwithstanding the foregoing, the Purchaser does not make any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the transactions
contemplated by this Agreement are first publicly announced as described in
Section 4.4. Notwithstanding the foregoing, if the Purchaser is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of the Purchaser’s assets and the portfolio managers have no direct knowledge of
the investment decisions made by the portfolio managers managing other portions
of the Purchaser’s assets, the covenant set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Shares covered by this Agreement.

ARTICLE V    MISCELLANEOUS

5.1    Termination. This Agreement may be terminated by the Purchaser by written
notice to the Company, if the first Closing has not been consummated on or
before August 18, 2017; provided, however, that no such termination will affect
the right of any party to sue for any breach by the other party.

5.2    Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares.

5.3    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter


18
4815-7181-3964v.5

--------------------------------------------------------------------------------





hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

5.4    Notices. Any and all notices, requests, consents, or other communications
or deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered by hand or via
facsimile by 5:30 p.m. (Eastern time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered by
hand or via facsimile on a day that is not a Trading Day or later than 5:30 p.m.
(Eastern time) on any Trading Day, (c) the 2nd Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given, if addressed as follows, or to such other address or addresses as may
have been furnished in writing by a party to another party pursuant to this
paragraph:
if to the Company, to:


Emergent Capital, Inc.
5355 Town Center Road, Suite 701
Boca Raton, FL 33486
Attention: Christopher O’Reilly
Facsimile: (561) 995-4201
Email: coreilly@emergentcapital.com


with a copy (which shall not constitute notice) to:


Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: Jack Miles, Esq.
Facsimile: (212) 808-7897
Email: Jmiles@kelleydrye.com


if to the Purchaser, at its address as set forth on its signature page.



5.5    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.


19
4815-7181-3964v.5

--------------------------------------------------------------------------------






5.6    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. All references in this
Agreement to Sections, Schedules or Exhibits, unless otherwise expressed or
indicated are to the Sections, Schedules or Exhibits of this Agreement.

5.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided such
transferee agrees in a writing reasonably satisfactory to the Company to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Purchaser”.

5.8    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise expressly set forth in Section 4.8.

5.9    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof that
would require the application of the Laws of any other jurisdiction. Each party
agrees that all Legal Proceedings concerning the interpretations, enforcement
and defense of the Transactions (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is an
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR
ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. If either party shall commence
an action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other


20
4815-7181-3964v.5

--------------------------------------------------------------------------------





party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

5.10    Survival. The representations, warranties, covenants and other
agreements contained herein shall survive the Closing and the delivery of the
Securities as applicable for the applicable statute of limitations.

5.11    Execution. This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

5.12    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.13    Replacement of Shares. If any certificate, note or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate, note or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate, note or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.

5.14    Remedies. In addition to being entitled to exercise all rights and
remedies provided herein or granted by Law, including recovery of damages, the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

5.15    Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
(Signature Pages Follow)

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


21
4815-7181-3964v.5

--------------------------------------------------------------------------------





COMPANY:
EMERGENT CAPITAL, INC.





By: /s/ Antony Mitchell
Name: Antony Mitchell
Title:    Chief Executive Officer






[Signature Page to Securities Purchase Agreement]


    
4815-7181-3964v.5

--------------------------------------------------------------------------------





PURCHASER:
BRENNAN OPPORTUNITIES FUND I LP







By: /s/ Patrick T. Brennan
Name:    Patrick T. Brennan
Title:    GP




Registered Name:    Brennan Opportunities Fund I LP


Address:    1 Sea Breeze Court
Napa, CA 94559
Attention: _______________
Facsimile: (___) ___-____
Email: __________________


Federal Tax ID:     82-2007132








Copies of notices to be sent to:


________________________
________________________
________________________
Attention: _______________
Facsimile: (___) ___-____
Email: __________________






[Signature Page to Securities Purchase Agreement]


    
4815-7181-3964v.5

--------------------------------------------------------------------------------






SCHEDULE 1
Purchase and Sale of Securities
 




1.
Closing: August 11, 2017



A.
Common Stock



Name and Address of Purchaser
Number of Shares
Per Share Purchase Price
Share Purchase Price
BRENNAN OPPORTUNITIES FUND I LP


1 Sea Breeze Court
Napa, CA 94559




8,750,000
$0.40
$3,500,000.00





B. Note
Investor
Principal Amount of Note
Note Purchase Price
BRENNAN OPPORTUNITIES FUND I LP


1 Sea Breeze Court
Napa, CA 94559


$3,500,000
$3,500,000





































4815-7181-3964v.5

--------------------------------------------------------------------------------





2.
Closing on or before August 14, 2017



A.
Common Stock



Name and Address of Purchaser
Number of Shares
Per Share Purchase Price
Share Purchase Price
BRENNAN OPPORTUNITIES FUND I LP


1 Sea Breeze Court
Napa, CA 94559




3,750,000
$0.40
1,500,0000





B. Note
Investor
Principal Amount of Note
Note Purchase Price
BRENNAN OPPORTUNITIES FUND I LP


1 Sea Breeze Court
Napa, CA 94559


$1,500,000
$1,500,000





 






















    
4815-7181-3964v.5

--------------------------------------------------------------------------------





EXHIBIT A
LEGEND




THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES LAWS. THE HOLDER AGREES
NOT TO OFFER, SELL OR OTHERWISE TRANSFER THIS SECURITY PRIOR TO THE DATE
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO (THE “RESALE RESTRICTION TERMINATION DATE”), EXCEPT (A) TO EMERGENT
CAPITAL, INC. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF, (B) OUTSIDE THE UNITED
STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT TO A PERSON THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A UNDER THE SECURITIES ACT, OR (D) PURSUANT TO ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSE (B) OR (D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.










    
4815-7181-3964v.5